Citation Nr: 1215542	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to November 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2007 and November 2008 by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine disability was first denied in November 2005 on the basis that there was no evidence that the Veteran suffered from a lumbar spine disability during his active service.  Though the Veteran initiated an appeal of this decision, he did not file a Substantive Appeal.  

2.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The most probative evidence of record does not indicate that the Veteran's current lumbar spine disability is related to his active service. 

4.  The evidence of record does not show a continuity of symptomatology of a lumbar spine disability or its particular symptoms since service.  

5.  The Veteran is service-connected for four disabilities at a combined rate of 90 percent; he is also in receipt of a total disability rating based on individual unemployability (TDIU).  

6.  The Veteran's service-connected disabilities result in the factual need for the regular aid and attendance of another person.  



CONCLUSIONS OF LAW

1.  The prior RO decision of November 2005 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

First, with respect to the Veteran's claim for SMC, the Board is granting this claim for reasons described below.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

With respect to the Veteran's claim to reopen his previously denied claim for service connection for a lumbar spine disability, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of the Veteran's post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination.  

Though records from the Social Security Administration have not been obtained, a June 2006 letter from that agency indicated that the Veteran is receiving benefits because of his age and not because of a disability.  Accordingly, there would be no relevant records for VA to obtain.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a lumbar spine disability.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has not been submitted, and his claim shall be reopened.  

A brief history of the Veteran's claims is instructive.  The Veteran had active service from December 1958 to December 1959.  His service treatment records reveal that he was injured playing football in October 1959.  Though these records do not show that the Veteran complained of any issue with regard to his lumbar spine, both the Veteran and his private treatment providers maintain that he injured his lumbar spine in this event.  

The Veteran first sought service connection for this condition in September 2003.  The RO denied his claim in a November 2005 rating decision, as it found no evidence of the Veteran receiving treatment for his lumbar spine during his active service.  The Veteran filed a timely Notice of Disagreement with this decision.  The RO issued a Statement of the Case in January 2007 that continued to deny his claim.  The Veteran did not file a Substantive Appeal following the Statement of the Case, so his denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in February 2008.  In November 2008, the RO denied the Veteran's claim, finding that he had not submitted new and material evidence.  The Veteran filed a timely Notice of Disagreement.  He underwent a VA examination in August 2009.  In October 2009, the RO issued a Statement of the Case.  The Veteran filed a Substantive Appeal in November 2009.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, much in the way of new evidence has been submitted since the Veteran's previous final denial.  As the fact that the Veteran was then suffering from a lower back disability was conceded, the Board is most concerned with evidence relating to the events in service and any nexus between in service event and current disability.  

In this regard, the Board finds that the Veteran has submitted evidence that speaks both to the existence of an in-service injury and to his current disability's possible relation to service.  Specifically, the Veteran submitted letters dated March 2009 from both Robert Viere, MD, and John Galloway, Ph.D.  Dr. Viere wrote that in his opinion, the Veteran's in-service injuries were the initiator of multiple medical issues, including his current lumbar spine disability.  Dr. Galloway wrote that he reviewed the Veteran's service treatment records, and he stated that the Veteran "suffered severe blows to the spine and head resulting in injuries to his cervical and lumbar spine and knocking him unconscious."  

As this evidence was not available at the time of the November 2005 rating decision, it is new.  As it speaks directly to the reason for the previous final denial, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Entitlement to Service Connection

Having reopened the Veteran's claim, the Board must now determine whether service connection for the Veteran's low back condition is warranted.  For the reasons that follow, the Board concludes that his claim must be denied.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, there is no question that the Veteran currently suffers from a lumbar spine disability.  The Veteran underwent a VA examination in August 2009.  After examining the Veteran and taking his medical history, the examiner diagnosed the Veteran as suffering from degenerative disc disease of the lumbar spine, status post laminectomy and bilateral foramenotomy.  This diagnosis also is reflected by the numerous private medical reports showing that the Veteran suffers from a lumbar spine disability.  

A review of the Veteran's service treatment records reveals that he was diagnosed as suffering from a back strain in June 1959.  There is no evidence of his making further complaints or receiving further treatment after this date, and significantly, this is prior to the football injury which has been a focus of the medical statements received on the Veteran's behalf.  For reasons described in greater detail below, the Board does not concede that the Veteran suffered any other in-service injuries with respect to his lumbar spine.  As noted above, the Veteran was injured playing football in October 1959.  He was knocked unconscious and was taken to the hospital.  He complained of a headache and a stiff neck, but there is no evidence that he complained of any back pain at this time.  

That said, given the June 1959 complaint of back pain, there is a possibility of an in-service incurrence of the Veteran's current condition.  The Veteran's claim fails, however, as the Board finds that the more probative evidence of record does not indicate a nexus between his current condition and this June 1959 complaint.  

Again, the Veteran underwent a VA examination in August 2009.  In that examination, the examiner reviewed the Veteran's medical history and his claims file.  She noted the numerous private opinions that stated that the Veteran injured his back in service and that his current condition is related to that in-service injury.  After diagnosing the Veteran, however, the examiner concluded that it is less likely as not that his current lumbar spine disability is caused by or a result of his in-service incidents.  She noted that there was no evidence that the Veteran injured his lumbar spine in his October 1959 football accident, noting that the Veteran did not complain of such an injury at the time of his accident.  She stated that the Veteran's voluminous records do not reflect his suffering from a low back condition during his active service.  Accordingly, she concluded that the Veteran's current low back condition is less likely than not related to his active service.  

This opinion must be weighed against the numerous private nexus opinions that the Veteran has submitted in support of his claim.  

First, Dr. Viere has written many letters in support of the Veteran's claim.  In an October 2003 letter, Dr. Viere wrote that the Veteran suffered from advanced degenerative disc disease and nerve compression in his lumbar spine.  He wrote that this disc degeneration "appears to be at least partially related" to a previous, in-service lumbar spine injury, as the "level of degeneration is [worse] than would be anticipated for someone of [the Veteran's] age."  In a May 2004 letter, Dr. Viere wrote that "the degenerative changes" in the Veteran's spine "clearly started many years ago and the severity of that degeneration would suggest a possible traumatic origin."  In a September 2004 record, Dr. Viere stated that the Veteran suffered an injury to his head and neck during his active service.  He stated that the Veteran was told at that time that this injury would not lead to any long term disability.  He stated, however, that it would be impossible at that time to tell whether this was actually the case.  In a March 2009 letter, Dr. Viere stated that in his opinion, the Veteran's in-service football injury was the initiator of multiple medical issues.  

Dr. Viere wrote his most detailed letter in October 2009.  In that letter, he stated that he reviewed the most recent Statement of the Case as well as the Veteran's service treatment records.  He noted that there is no evidence of any examination or treatment at the time of his injury that could have determined the extent of the Veteran's injuries.  He stated that he has performed 4 surgeries on the Veteran, and that it was his opinion that they evolved from the traumatic injury he received playing football.  He stated that there is no record of his receiving spinal treatment or for the concussion he suffered.  He stated that it is medically impossible for a VA examiner to make a diagnosis regarding the totality of the Veteran's injuries and the effects they have had on the Veteran.  He stated that it is highly likely that a number of serious medical issues evolved from the October 1959 injury, but that these were not discovered until later in life.  He stated that no medical professional could make valid diagnoses as to the extent of the Veteran's injuries at the time of his injury.  

Other private doctors have offered similar opinions.  In August 2004, Raymon Aggarwal, MD, wrote that the Veteran was injured in the line of duty in Colorado in 1959 and sustained a spine injury.  In a November 2005 letter, Dr. Galloway wrote that he reviewed Dr. Viere's reports regarding the Veteran and concurred that the Veteran's lumbar injury occurred in service.  In a March 2009 letter, Dr. Galloway stated that he reviewed the Veteran's service treatment records, and he noted that the Veteran was injured in October 1959.  He stated that the Veteran "suffered severe blows to the spine and head resulting in injuries to his cervical and lumbar spine and knocking him unconscious."  In a November 2009 letter, Miguel Garcia, MD, wrote that the Veteran has a history of significant injuries while playing football with the military, stating that "it is well documented" that the Veteran had spinal injuries while he was playing football for the military.  Dr. Garcia opined that this injury "certainly could be the initiating factor for the problems that [the Veteran] has in [his] lumbar spine."  

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In reviewing the evidence in this case, the Board finds the positive opinions from the Veteran's private doctors to be less probative than that provided by the VA examiner.  

Each of the Veteran's private opinions suffers from the same flaw: each presumes that the Veteran suffered an injury to his lumbar spine as a result of his October 1959 injury, not stating what that injury was or why it was not manifested until 2002.  Again, the Veteran's service treatment records clearly show that he was injured while playing football during his active service in October 1959.  These records show that the Veteran was knocked unconscious, and that afterward, he complained of headaches, of neck pain, and of shoulder pain.  These records are entirely silent, however, as to any pain that the Veteran experienced in his lumbar spine.  

The Veteran is service-connected for the residuals of neck and head injuries that have been deemed related to this in-service injury; indeed, since he filed his claim, the Veteran has been in receipt of a total disability rating as a result of these service-connected disabilities.  Thus, VA has recognized the traumatic nature of the Veteran's in-service injury.

That being said, the most probative evidence of record (the contemporaneous treatment records) do not show that the Veteran injured his lower back in that football injury, and none of his private treatment providers have provided a description as to what lumbar spine injury the Veteran suffered in that event.  Each of the opinions is conclusory, simply stating that the Veteran suffered an injury but offering no explanation as to what that injury was.  

To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

In this case, each of the private treatment providers that contend that the Veteran injured his lumbar spine as a result of his October 1959 football injury have offered no diagnosis of what that injury was, have provided no evidence supporting their contention, and have disregarded the fact that the Veteran did not complain of any lumbar spine pain in the aftermath of his accident.  These opinions, unsupported by both the medical evidence and unsupported by any commentary, are thus not considered to be probative.  

The only private nexus opinions submitted by the Veteran that could support his contention come from Dr. Viere.  In both his October 2003 and May 2004 letters, Dr. Viere stated that the level of degeneration in the Veteran's spine is worse than what would be anticipated for a person of the Veteran's age, and that this suggested a traumatic origin.  Here again, however, Dr. Viere's opinions are incomplete.  There is no explanation for why or how a 1959 injury would wait to manifest itself until 2002 (the date of the onset of the Veteran's symptoms, as described below), or whether there were any other intercurrent traumas that could have contributed to the Veteran's situation.  Dr. Viere's opinion is also inconsistent with his own records.  A December 2002 record noted that the Veteran had a "gradual onset of lumbar spine pain" since October 2002 but did not mention his in-service injury.  

Further, the Veteran's private medical opinions are contradicted by other medical evidence of record in which the Veteran did not claim that he suffered any lumbar spine injury during his active service.  Again, Dr. Viere stated that the Veteran had a gradual onset of pain starting in October 2002, some 43 years after his active service.  A December 2002 note from the W. B. Carrell Memorial Clinic noted that the Veteran had an onset of multiple joint pain over the preceding two months.  With regard to his back pain, the Veteran could not "describe any particular traumatic episode" and stated that he was "doing quite well" until two months prior.  In January 2003, the Veteran sought treatment from Carl Noe, MD, at the Baylor Pain Management Center.  On his new patient questionnaire, the Veteran stated that he had suffered from pain for less than six months, and he indicated that this pain "developed slowly over time" as opposed to "after an injury."  

These statements contradict the Veteran's contention that his October 1959 football accident included an injury to his lumbar spine.  As noted above, medical opinions that are based on an inaccurate factual premise are granted less probative value.  Reonal, 5 Vet. App. at 461; see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that simply repeats what a veteran has said is neither competent nor credible).  As the Board finds that the Veteran did not injure his lumbar spine in his October 1959 accident and had not previously claimed that he had, any opinion that connects his current condition to that claimed injury is granted less probative value.  

The Board instead grants a greater probative value to the conclusion of the VA examiner.  The VA examiner reviewed the Veteran's medical history, his claims file, and the opinions of the various private practitioners before forming her opinion.  She acknowledged both the Veteran's June 1959 back strain as well as his football injury, but also noted that there was no evidence from that time that indicated that the Veteran injured his lumbar spine during this football accident.  

To the extent that the Veteran asserts that his current lumbar spine disability is related to his in-service injury, the Board finds that he is not competent to do so.  Though there are many circumstances where lay evidence is competent in service connection cases, determining the etiology of a condition generally requires medical knowledge, and the Veteran is not competent to offer such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing the example that a Veteran may be competent to identify a simple condition such as a broken leg, but may not be competent to identify other conditions such as a form of cancer).  

The Veteran, however, also contends that he is entitled to service connection on a continuity of symptomatology basis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Thus, in order for service connection to be granted on the basis of continuity of symptomatology, there must be evidence that the Veteran currently suffers from his claimed condition, evidence that this condition was noted during service or a presumptive period, evidence of post-service continuity of symptomatology, and evidence of a nexus between his present disability and the post-service symptomatology.

Here, the Veteran contends that he has suffered from low back pain continuously since his October 1959 injury.  In an October 2003 letter, for instance, the Veteran stated that he has struggled with back pain consistently since his discharge.

Despite the Veteran's testimony, the Board finds that the evidence weighs against a finding of post-service continuity of symptomatology.  As described above, the Veteran did not begin complaining of lower back pain until October 2002; private records from before that time do not record any complaints of the Veteran's regarding low back pain.  Instead, they show that the Veteran first began complaining of lower back pain more than 40 years after his active service.  An October 2002 record from Dr. Wayne Snoots noted that the Veteran first complained of having some back pain.  He only then sought treatment from Dr. Viere.  A January 2003 record from Scott Zashin, MD, noted that the Veteran was "in his usual state of health until four months ago when he began experiencing back pain."  A January 2003 record from Dr. Noe noted that the Veteran had been suffering from pain "for about four months."  Given these records and the lack of any corroboration for the Veteran's contention that he suffered from back pain continuously since his active service, the Board finds that the Veteran's statements are not credible and that there is no evidence of a post-service continuity of symptomatology.  Accordingly, service connection on this basis is not warranted.

Finally, it is well settled that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, for the reasons described above, the Board finds that there is not a balance of positive and negative evidence.  Instead, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt rule is not at issue.  

In summary, the Board finds that the most probative evidence of record does not indicate a nexus between the Veteran's in-service football injury or any in-service complaints and his current lumbar spine disability.  The Board also finds that there is no competent or credible evidence of a post-service continuity of symptomatology of the Veteran's lumbar spine disability.  Accordingly, the Board concludes that service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

IV.  Special Monthly Compensation

To receive a SMC based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

First, the Board notes that the Veteran is currently service-connected for four disabilities: posttraumatic mixed headaches, rated as 50 percent disabling; traumatic brain injury with residuals of mood disorder, rated as 50 percent disabling; cervical spine degeneration and stenosis, rated as 30 percent disabling, and traumatic brain injury with residual apraxia, rated as 10 percent disabling.  The Veteran is also receiving a TDIU as a result of his service-connected disabilities.  

Next, the Board finds that both medical and lay evidence shows that the Veteran's service-connected disabilities result in the factual need for the regular aid and attendance of another person.  

A November 2007 aid and attendance examination noted that the Veteran was limited in driving, that he could only walk short distances with an assistive device, and could only travel when absolutely necessary.  This examination also found that the Veteran needed assistance in dressing, had difficulty shaving, and was able only to take very short excursions from his home.  In a September 2008 letter, Dr. Galloway stated that the Veteran cannot walk, bathe, or toilet without assistance.  

In a March 2009 letter, Dr. Viere stated that on account of the Veteran's cervical injuries and frequent headaches, he has been helpless since at least November 2007.  He stated that the Veteran cannot care for his personal needs (including hygiene, bathing, toileting, shaving, and dressing and undressing) without assistance.  Dr. Viere also stated that the Veteran is not able to stand or drive on account of his cervical spine condition.  He stated that his cervical spine issues alone make him helpless.  

The Veteran has described suffering from similar symptoms.  In a May 2008 letter, the Veteran stated that if he had a medical emergency, he would not survive without assistance.  He stated that his is not able to dress himself, bathe, get out of bed, prepare meals, or go outdoors without assistance.  In a September 2008 letter, the Veteran stated that he is not able to walk, stand, or bathe without assistance.  He stated that he can no longer drive, and that he has painful and debilitating muscle spasms from his cervical spine.  

Given this evidence, the Board finds that the Veteran meets many of the factors described by 38 C.F.R. § 3.352(a) to determine whether there is a need for aid and attendance.  The Veteran is no longer able to dress or undress himself, to attend to the wants of nature, or to protect himself from the hazards of his daily environment without the help of another.  

Heretofore, the RO has denied the Veteran's claim on the basis that the evidence did not show that the Veteran needed the aid and attendance of another based solely on his service-connected disabilities.  Given Dr. Viere's March 2009 letter, however, the Board believes that such evidence is present here.  

In summary, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, special monthly compensation based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b), 3.351, 3.352.


ORDER

Service connection for a lumbar spine disorder is denied. 

Special monthly compensation based on the need for regular aid and attendance is granted.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


